DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 21 October 2021 for the application filed 28 June 2019. Claims 1-11 are pending:
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/083185 filed 17 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17158631.6 filed 01 March 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s amendments to Claim 1 have overcome the Claim Objections of Claim 1; these objections have been withdrawn.
Applicant’s arguments filed 21 October 2021 pertaining to the 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the method disclosed in PARK is fundamentally different from the method as presently claimed in that the membranes according to the claimed invention are produced using non-solvent induced phase separation whereas the method of PARK forms a porous product by etching, which leads to a completely different product (i.e., the pores of PARK are not formed by coagulation). PARK’s process results in a product that is not an integral asymmetric membrane (pg. 7). Applicant further argues that one of ordinary skill in the art would not have combined PARK and OREN because both arts relate to different technical fields, i.e., PARK relates to material useful for data storage/electronics, whereas OREN relates to membranes useful as ion exchange membranes (pg. 7, bottom). 
The Examiner respectfully disagrees.
While the Examiner appreciates Applicant’s intended invention, the claimed invention is overly broad, is open-ended, and only require certain steps that are obvious over the prior art. At a minimum, the claimed invention requires providing a polymer solution, casting the polymer solution onto a substrate, applying an electric field in a perpendicular orientation, resting the cast polymer solution, and immersing the cast polymer solution in a coagulation bath. The primary prior art PARK discloses the casting of a membrane comprising the claimed polymer solution dissolved in a solvent onto a substrate. The secondary prior art OREN discloses the advantages of applying an electric field during solvent evaporation/cooling (p0018) prior to phase separation (the use of such a described electric field advantageously increases the flux of an as-prepared membrane and further significantly increases the selectivity of the membrane; p0019). Furthermore, the secondary prior art UPADHAYA discloses advantages of immersing cast polymer solutions in a coagulation bath (a coagulation bath advantageously speeds up membrane formation process; §2.1). Thus, all claimed elements are disclosed in the art and would be obvious to one of ordinary skill in the art.
Applicant's arguments are directed against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is acknowledged that PARK is deficient in disclosing coagulation and electric fields, that OREN is deficient in disclosing the claimed polymer solution, and that UPADHAYA discloses neither electric field nor polymer solution. However, as detailed in the subsequent 35 USC 103 prior art rejections, each claimed element is disclosed by the prior art, and sufficient motivation is explicitly provided by the prior art such that one of ordinary skill in the art at the time of the filing of the invention would find the claimed invention obvious.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO 2008/115848 A1) in view of OREN et al. (US PGPub 2005/0238937 A1) and further in view of UPADHYAYA et al. (Eur. Phys. J. Special Topics 224, 30 July 2015, 1883-1897).
	Regarding Claim 1, PARK discloses methods for forming block copolymers films with nanometer-sized domains (p0004). A polystyrene-poly(4-vinylpyridine) diblock copolymer (p0019) having a polydispersivity index of about 1.05 to about 1.2 (p0005) is prepared in a solution comprising the block copolymer and a solvent (i.e., providing a polymer solution of at least one amphiphilic block copolymer in a solvent); suitable solvents include dioxane, applying the polymer solution onto a substrate to provide a cast polymer solution; p0004-0005, p0022).
	PARK is deficient in disclosing the limitation of applying an electric field having a field strength from 0.5 kV/cm to 10 kV/cm for a time period between 1 second and 120 seconds to the cast polymer solution in a direction substantially perpendicular to the cast polymer solution; leaving the cast polymer solution to rest for a period of time of 0 seconds to 120 seconds; and immersing the cast polymer solution into a coagulation bath thereby inducing phase inversion to produce a block copolymer membrane with a flat sheet geometry.
However, PARK acknowledges that electric fields have been used in the art to manipulate the orientation and ordering of microdomains in block copolymer films (p0001). Indeed, as disclosed by OREN, the application of an electric field to a solution containing a polymer orders/orients the nano-scale domains of the polymer formed during solvent evaporation/cooling of a phase separation process (i.e., applying an electric field… to the cast polymer solution; p0018). Such an electric field is a direct current field applied from 50 to 20,000 V/cm, which overlaps with the claimed range of a field strength from 0.5 kV/cm to 10 kV/cm (p0027) and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). OREN further discloses the electric field is applied for a period of from several minutes to 10 hours (p0027). While such a disclosed range seems to exceed the claimed range of a time period between 1 second and 120 seconds, OREN discloses that the duration over which the electric field is applied is dependent on the viscosity of the polymer solution used to form the film (p0027) and further, the conditions under which the electric field is applied is determined by a number of other factors, including solvent and polymer properties (p0026). Further, the instant claim broadly claims “a polymer solution” and “a solvent”. Absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would have found that the claimed time period of applying an electric field is optimizable to within the claimed range of between 1 second and 120 seconds is obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Furthermore, as shown in FIG. 1, OREN discloses an apparatus utilized in preparing the disclosed membranes; said apparatus comprises two electrode plates, an upper compartment 10 and a lower compartment 11, housing electrodes 12 and 13, respectively (p0044).

    PNG
    media_image1.png
    194
    392
    media_image1.png
    Greyscale

Polymer solution dissolved in a solvent is placed in the hole 15 and when assembled, an electric field applied across electrical contacts 16 and 17 results in a phase-oriented membrane (p0044, p0054-0055). As indicated in the figure, such an applied electric field is substantially perpendicular to the polymer solution (i.e., applying an electric field… to the cast polymer solution in a direction substantially perpendicular to the cast polymer solution). OREN further discloses flat electrodes separated by an air gap to form a flat oriented film (i.e., to produce a block copolymer membrane with a flat sheet geometry; p0073, p0076, p0021). 
OREN discloses that the use of such a described electric field advantageously increases the flux of an as-prepared membrane and further significantly increases the selectivity of the membrane (p0019). Therefore, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply an electric field having a field strength from 0.5 kV/cm to 10 kV/cm for a time period between 1 second and 120 seconds in a direction substantially perpendicular as taught by OREN to the method taught by PARK of forming a block copolymer membrane by casting a polymer solution.
	PARK in view of OREN is deficient in disclosing leaving the cast polymer solution to rest for a period of time of 0 seconds to 120 seconds and immersing the cast polymer solution into a coagulation bath thereby inducing phase inversion.
immersing the cast polymer solution into a coagulation bath thereby inducing phase inversion). Such a phase inversion process is a known traditional method and is advantageously simple and fast (§2.1, par. 1, pg. 1884). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize a phase inversion process using a coagulation bath as taught by UPADHYAYA to prepare an electric field-treated cast polymer solution taught by PARK and OREN.
	Regarding the limitation that the cast polymer solution is left to rest for a period of time of 0 seconds to 120 seconds prior to immersing in a coagulation bath, PARK discloses solvent annealing at room temperature in solvent for up to 6 hrs (p0039), and OREN discloses letting an electric field-treated polymer solution cool to room temperature (e.g., p0093, 0131, 0134, 0138) prior to immersing in a coagulation bath. While the prior art fail to explicitly disclose a time period overlapping with the claimed range of 0 seconds to 120 seconds, the use of a coagulation bath after casting a membrane is known in the art. Indeed, UPADHYAYA discloses using a coagulation bath to advantageously speed up the membrane formation process and further acknowledges that among other factors, the evaporation time before immersion in a coagulation bath have significant influence on the final membrane morphology (§2.1, par. 2, pg. 1884). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would find the claimed rest period of 0 seconds to 120 seconds prior to immersing in a coagulation bath to be obvious.
	Regarding Claim 2, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. OREN further discloses a direct current field (i.e., wherein the electrical field applied to the cast polymer solution is a direct current electrical field; p0027).
	Regarding Claim 3, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. OREN further discloses flat electrodes (i.e., two flat electrodes; p0073, p0076).
Regarding Claim 4, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 3. OREN further discloses the flat electrodes are separated by an air gap (p0073, p0076), said air gap being approximately 2 mm (p0076). While OREN may not have disclosed the claimed gap between electrodes to be between 4 cm and 10 cm, such a limitation would be obvious to one of ordinary skill in the art absent evidence that such a distance range was critical or significant. As recognized by OREN, larger air gaps would result in greater total voltage drop and therefore require greater voltage (p0076). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 5, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. OREN further discloses applying an electric field for a period of from several minutes to 10 hours (p0027). While this range fails to overlap with the claimed range of between 5 seconds and 1 minute, a number of factors have been identified by OREN that would affect the optimization of the electric field application time. For instance, OREN indicates that depending on the solvent, temperature, and size of the cast film, the time of electric field application is optimized (p0079). Thus, absent showings of unexpected results, criticality or significance, the claimed time period range of between 5 seconds and 1 minute would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 6, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. PARK further discloses the block copolymer is a polystyrene-poly(4-vinylpyridine) diblock copolymer (p0019).
	Regarding Claim 7, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. PARK further discloses the block copolymer is a polystyrene-poly(4-vinylpyridine) diblock copolymer (p0019) having a polydispersivity index of about 1.05 to about 1.2 (p0005), which reads upon the claimed range of a polydispersity of less than 2.5.
Regarding Claim 8, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. PARK further discloses the use of solvents, including such suitable solvents as dioxane, tetrahydrofuran, and acetone (i.e., wherein the solvent for the polymer is selected from diethyl ether, dimethylformamide, dimethylacetamide, N-methylpyrrolidone, dimethyl-sulfoxide, acetonitrile, dioxane, acetone, tetrahydrofuran, and mixtures thereof; p0022).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO 2008/115848 A1) in view of OREN et al. (US PGPub 2005/0238937 A1) and further in view of UPADHYAYA et al. (Eur. Phys. J. Special Topics 224, 30 July 2015, 1883-1897) as applied to Claim 1 above, and further in view of ABETZ et al. (WO 2014/079538 A1, machine translation referenced).
Regarding Claim 9, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. Modified PARK is deficient in disclosing the polymer solution further comprises an organic metal salt, wherein the metal salt is an element of the second main group of the periodic system. 
ABETZ discloses a method for preparing a membrane having an isoporous structure (abstract, pg. 1, bottom); said method comprises providing a polymer solution of at least one amphiphilic block copolymer, including polystyrene-b-poly-4-vinylpyridine (pg. 4, bottom), in a suitable solvent for phase inversion formation (pg. 2, top). ABETZ further discloses the polymer solution comprises at least one metal salt, the metal being selected from an element of the second main group of the Periodic Table, the salt being an organic salt, preferably magnesium acetate (i.e., wherein the polymer solution further comprises an organic metal salt; pg. 2, bottom). Advantageously, the inclusion of such an organic metal salt additive provide biocompatibility for the membrane in biological applications (pg. 2, bottom). Therefore, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include an organic metal salt additive as disclosed by ABETZ as part of the polymer solution in the method for preparing a flat sheet block copolymer membrane made obvious by modified PARK.
Regarding Claims 10 and 11, modified PARK makes obvious the method for producing a block copolymer membrane of Claim 1. Modified PARK is deficient in disclosing the polymer solution further comprises a carbohydrate selected from a multifunctional phenol, a multifunctional organic acid, saccharose, D(+)-glucose, D(-)-fructose, cyclodextrin, and mixtures thereof (Claim 10) or that the polymer solution further comprises cyclodextrin (Claim 11).
wherein the polymer solution further comprises a carbohydrate selected from a multifunctional phenol, a multifunctional organic acid, saccharose, D(+)-glucose, D(-)-fructose, cyclodextrin, and mixtures thereof; wherein the polymer solution further comprises cyclodextrin; pg. 2, bottom). Advantageously, carbohydrates lead to a stabilization of the isoporous separation-active surface during phase inversion formation of the membrane (pg. 2, bottom). 
Therefore, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a carbohydrate additive or cyclodextrin as disclosed by ABETZ as part of the polymer solution in the method for preparing a flat sheet block copolymer membrane made obvious by modified PARK.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777